Citation Nr: 9918397	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for transient 
peripheral neuropathy (claimed as "weakness in both arms"); 
headaches; and lung and breathing problems secondary to Agent 
Orange exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder to 
include chloracne secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for chloracne; 
transient peripheral neuropathy (claimed as "weakness in 
both arms"); headaches; and lung and breathing problems 
secondary to Agent Orange exposure.  The veteran has since 
moved to Florida, and his claims file was sent to the RO in 
St. Petersburg, Florida, which now has jurisdiction of his 
case.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
chloracne is addressed in the remand section below.

The Board notes that statements made by the veteran in a 
March 1994 notice of disagreement and an August 1994 VA Form 
9 suggest that the veteran was claiming service connection 
for headaches on direct basis, and a statement in the August 
1995 reply to the RO's letter requesting that the veteran 
specify which disabilities he was claiming due to Agent 
Orange exposure was somewhat ambiguous in this regard.  A 
claim for service connection for headaches on a direct basis 
has not been adjudicated by the RO is therefore referred for 
action deemed appropriate.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has a 
disorder listed in 38 C.F.R. § 3.309(e) and no medical 
evidence has been presented or secured to render plausible a 
claim that any disorder which the veteran has been diagnosed 
as having is due to exposure to Agent Orange in service or to 
any incident of service.

3.  No medical evidence has been presented or secured to 
render plausible a claim that transient peripheral neuropathy 
appeared within weeks or months of exposure, if any, to an 
herbicide agent, such as Agent Orange, and resolved within 
two years of the date of onset and that a disability exists 
currently as a result of such an episode, if any, of 
transient peripheral neuropathy.


CONCLUSIONS OF LAW

The claims for service connection for transient peripheral 
neuropathy (claimed as "weakness in both arms"); headaches; 
and lung and breathing problems secondary to Agent Orange 
exposure are not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The law provides a 
presumption of service connection for certain diseases which 
become manifest after separation from service for veterans 
who served in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).  The presumption is a rebuttable one.  
38 C.F.R. § 3.307(d) (1998).

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Whether a disease is the result of exposure to 
certain herbicide agents is a medical matter, and therefore 
"competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required" to establish a well 
grounded claim for service connection for a disorder as 
secondary to exposure to Agent Orange.  See Grottveit, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if any of the diseases 
listed in 38 C.F.R. § 3.309(e) become manifest after 
separation from service, subject to certain periods of time 
for certain diseases, the veteran is presumed to have been 
exposed to an herbicide agent and the disease may be 
service-connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1998).  

Transient Peripheral Neuropathy (Claimed As "Weakness In 
Both Arms")
Due To Exposure To Agent Orange.

In a September 1994 statement, the veteran claimed service 
connection for several disabilities, including "weakness in 
both arms", and some disabilities due to Agent Orange 
exposure.  He enclosed a copy of a September 1994 VA Agent 
Orange examination report with certain portions highlighted 
in yellow.  In the report, the doctor recorded a history of 
symptoms provided by the veteran which the veteran felt were 
related to Agent Orange exposure and, among those highlighted 
by the veteran, was "numbness and tingling of both arms".  

In the May 1997 rating decision which is the subject of this 
appeal, the RO characterized the veteran's claim one for 
service connection for "transient peripheral neuropathy", 
although, as the RO noted in its decision, there is no 
medical or other evidence in the claims file showing that the 
veteran has ever been diagnosed with transient peripheral 
neuropathy.  The Board notes that acute and subacute or 
transient peripheral neuropathy is one of the diseases listed 
in section 3.309(e) which is presumed to have been caused by 
exposure to Agent Orange if it had become manifest after 
separation from service in a veteran who served in Vietnam.  
38 C.F.R. § 3.309(e) (1998).  However, in order to establish 
service connection for acute and subacute or transient 
peripheral neuropathy as due to exposure to Agent Orange in 
service, evidence must show that the disease had manifested 
itself "to a degree of 10 percent or more within a 
year . . . after the last date on which the veteran was 
exposed to an herbicide agent during active . . . service."  
38 C.F.R. § 3.307(a)(6)(ii) (1998).  In this regard, a Note 
following the list in section 3.309(e) of the regulations 
states, 

[T]he term acute and subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to an herbicide agent 
and resolves within two years of the date 
of onset.

38 C.F.R. § 3.309(e), Note 2 (1998).

In this case, no medical evidence has been presented or 
secured to render plausible a claim that the veteran 
currently has a disorder listed in 38 C.F.R. § 3.309(e) and 
no medical evidence has been presented or secured to render 
plausible a claim that any disorder which the veteran has 
been diagnosed as having is due to exposure to Agent Orange 
in service.  Moreover, no medical evidence has been presented 
or secured to render plausible a claim that transient 
peripheral neuropathy appeared within weeks or months of 
exposure, if any, to an herbicide agent, such as Agent 
Orange, and resolved within two years of the date of onset 
and that a disability exists currently as a result of such an 
episode, if any, of transient peripheral neuropathy.  
Accordingly, the Board concludes that the claim for service 
connection for transient peripheral neuropathy (claimed as 
"weakness in both arms") is not well grounded, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Headaches Due To Agent Orange Exposure.

In a September 1994 statement, the veteran claimed service 
connection for several disabilities, including "constant and 
some very severe headaches" and some disabilities due to 
Agent Orange exposure.  He reported on a 1993 VA examination 
that he had headaches since his discharge from service, and 
he enclosed a copy of a September 1994 VA Agent Orange 
examination report with certain portions highlighted in 
yellow.  In the report, the doctor recorded a history of 
symptoms provided by the veteran which the veteran felt were 
related to Agent Orange exposure and, among those highlighted 
by the veteran, were "frequent headaches".

In the May 1997 rating decision which is the subject of this 
appeal, the RO adjudicated a claim for service connection for 
headaches due to Agent Orange exposure.  However, headaches 
are not among the disorders listed under section 3.309(e) for 
which service connection may be provided if they manifest 
themselves to certain degrees and within certain periods of 
time in veterans who served in Vietnam.  Moreover, no medical 
evidence has been presented or secured to render plausible a 
claim that the veteran currently has a disorder listed in 
38 C.F.R. § 3.309(e) and no medical evidence has been 
presented or secured to render plausible a claim that any 
disorder which the veteran has been diagnosed as having is 
due to exposure to Agent Orange in service.

Accordingly, the Board concludes that the claim for service 
connection headaches due to Agent Orange is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991).

Lung And Breathing Problems Secondary To Agent Orange 
Exposure

In a September 1994 statement, the veteran claimed service 
connection for several disabilities, including 
"breathing/lung problems" and some disabilities due to 
Agent Orange exposure.  He enclosed a copy of a September 
1994 VA Agent Orange examination report with certain portions 
highlighted in yellow.  The report showed no complaints or 
findings relevant to breathing problems.  However, on an 
August 1985 statement the veteran again claimed "breathing 
difficulties" among disorders that he listed as specific 
disabilities for which he was claiming service connection 
based on exposure to Agent Orange.

In the May 1997 rating decision which is the subject of this 
appeal, the RO adjudicated a claim for service connection for 
lung and breathing problems secondary to Agent Orange 
exposure.  However, lung and breathing problems, other than 
respiratory cancers, are not among the disorders listed under 
section 3.309(e) for which service connection may be provided 
if they manifest themselves to certain degrees and within 
certain periods of time in veterans who served in Vietnam.  
Moreover, no medical evidence has been presented or secured 
to render plausible a claim that the veteran currently has a 
disorder listed in 38 C.F.R. § 3.309(e) and no medical 
evidence has been presented or secured to render plausible a 
claim that any disorder which the veteran has been diagnosed 
as having is due to exposure to Agent Orange in service.

Accordingly, the Board concludes that the claim for service 
connection for lung and breathing problems secondary to Agent 
Orange exposure is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991).

Section 5103(a) Obligations.

Although the RO did not specifically state that it denied 
service connection for the veteran's claims on the basis that 
they were not well grounded, the Board concludes that the 
appellant is not prejudiced by the Board's denial of the 
claims on this basis because, in assuming that the claims 
were well grounded, the RO accorded the appellant greater 
consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error); VAOGCPREC 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claims for service 
connection well grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

The Board notes that the veteran's accredited representative 
believes that the case should be remanded to the RO in order 
that the service medical records be associated with the 
claims folder.  He notes that the rating decision in May 1997 
indicates that the service medical records were reviewed.  
There is also evidence in the claims folder dated in 1993 
indicating that the service medical records could not be 
located.

The veteran's claim is that certain disabilities developed as 
a result of exposure to Agent Orange in service.  Two of 
these claimed disabilities, transient peripheral neuropathy 
and lung problems, are not shown, and no headache disorder 
has been attributed to military service.  In addition, the 
postservice records do not show that the veteran sought 
treatment for headache problems. This complaint was first 
mentioned by the veteran in 1980 following a gunshot wound to 
the right side of his face.  Moreover, the veteran has not 
claimed that he experienced headaches during service, but has 
claimed only that they developed due to Agent Orange exposure 
during service.  As stated earlier, there is no competent 
evidence of record relating the claimed disorders to Agent 
Orange exposure or any incident of service.  Therefore, the 
Board is of the opinion that the service medical records 
would not be pertinent to the veteran's claims with respect 
to exposure to Agent Orange or with respect to a claim to 
service connection for any disability not currently shown.

The Board notes that if the veteran had claimed that he had 
developed a chronic headache disorder during his active 
military service, which he still suffers currently, and which 
was treated, and perhaps diagnosed, during military service, 
then the service medical records may be important.  The Board 
emphasizes that the service medical records would not be 
helpful in this regard unless they show documentation of 
headache complaints and/or treatment or other evidence 
showing a chronic headache disorder during service.  To date, 
the veteran has not claimed that he developed a chronic 
headache disorder during service, but has specifically 
claimed that he has experienced headaches since service which 
he believes to be due to Agent Orange exposure.  For these 
reasons, the Board does not believe that this appeal should 
be remanded for a search for the service medical records.


ORDER

Service connection for transient peripheral neuropathy 
(claimed as "weakness in both arms"); for headaches; and 
for lung and breathing problems secondary to Agent Orange 
exposure is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In a February 1997 decision, the Board denied service 
connection for a skin disorder on a direct basis and as 
secondary to Agent Orange exposure.  See February 24, 1997, 
Board decision at 15.  In denying the claim on these bases, 
the Board specifically noted that the veteran's "skin 
condition has not been diagnosed as chloracne or other 
acneform disease consistent with chloracne and is not 
recognized as one of the diseases attributable to Agent 
Orange exposure."  See Board decision at 14.  Documents in 
the claims file show that the veteran appealed the February 
24, 1997, decision to the United States Court of Appeals for 
Veterans Claims (Court) and that the Court dismissed the 
appeal for lack of jurisdiction in October 1997.

Because the Board rendered a final decision on a claim for 
service connection for a skin disorder, to include chloracne, 
secondary to exposure to Agent Orange in February 1997, the 
RO should not have adjudicated that claim on the merits in 
its May 1997 rating decision.  However, regardless of what 
the RO has done in cases such as this, "the Board does not 
have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim for 
service connection for chloracne due to Agent Orange 
exposure.

However, before the Board does so, the veteran should be 
provided with a Statement of the Case which informs him of 
all the laws and regulations pertaining to the issue of 
reopening finally denied claims.  The Board notes that 
section 3.156 of VA regulations, which pertains to new and 
material evidence, was not provided to the veteran in the 
August 1997 statement of the case.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

1.  The RO should readjudicate the claim 
for service connection for a skin 
disorder, including chloracne, as 
secondary to Agent Orange exposure by 
considering whether new and material 
evidence has been submitted to reopen the 
claim since the Board's final denial of 
it in February 1997.

2.  If the decision of the RO remains 
unfavorable, the RO must provide the 
veteran with a Supplemental Statement of 
the Case which informs him of all the 
laws 
and regulations pertaining to the issue 
of reopening finally denied claims.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

